— In an action, inter alia, pursuant to RPAPL article 15 to determine a claim to real property and to set aside a deed, defendant appeals (1) from an order of the Supreme Court, Nassau County (Brucia, J.), dated November 23, 1983, which stayed the execution of a warrant of eviction of the plaintiff issued pursuant to a judgment of the District Court, Nassau County, on condition that a copy of said order and an amended complaint be served within 20 days, and (2), as limited by its brief, from so much of an order of the same court, dated January 20,1984, as, upon granting that branch of its motion which was for renewal and reargument, adhered to its original decision staying execution of the warrant of eviction, albeit after adding a condition that plaintiff post a bond, and denied that branch of its motion which was for summary judgment dismissing the complaint.
Appeal from the order dated November 23, 1983 dismissed. Said order was superseded by the order dated January 20,1984, made upon renewal and reargument.
Order dated January 20, 1984 affirmed, insofar as appealed from. No opinion.
*1018Plaintiff is awarded one bill of costs. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.